 


114 HR 1354 IH: Permanently Protecting Tenants at Foreclosure Act of 2015
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1354 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. Ellison (for himself, Mr. Butterfield, Mr. Capuano, Ms. Clark of Massachusetts, Mr. Cummings, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings, Mr. Hinojosa, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Langevin, Ms. Lee, Mr. Lewis, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Pocan, Ms. Slaughter, Mr. Smith of Washington, Mr. Takano, and Ms. Maxine Waters of California) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To permanently extend the Protecting Tenants at Foreclosure Act of 2009. 
 
 
1.Short titleThis Act may be cited as the Permanently Protecting Tenants at Foreclosure Act of 2015. 2.Restoration of the Protecting Tenants at Foreclosure Act of 2009 (a)Repeal of sunset provisionSection 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C. 5220 note; 42 U.S.C. 1437f note) is repealed. 
(b)RestorationSections 701 through 703 of such Act, the provisions of law amended or repealed by such sections, and any regulations promulgated pursuant to such sections, as were in effect on December 31, 2014, are restored and revived as if the sunset provision in section 704 had not taken effect.  